DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
This office action is in response to communication(s) filed on 7/28/22. 
There are a total of 15 claims pending in this application; of the previous 16 claims, claims 1-2, 6-8, 12-13 and 15-18 have been amended; claim 9 has been canceled; no claims have been added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 10-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Behar et al. (US 20190370084).

		As to claim 1 Behar teaches:

receiving one or more workloads assigned by a main processor; ([0017], [0044])

performing an operation on data stored in an internal memory of the accelerator among operations involved with the workloads by a first operator disposed in the internal memory; ([0021], [0042-0044], [0072] the examiner interprets the MMU and the memory (fig 2 elements 216 and 222) as the claimed internal memory. The MMU is a CBB that is used to perform operations – the buffers (element 228) are part of the memory – making integral is not a patentably distinct feature per In re Larson, 340 F.2d 965,967, 144 USPQ 347, 349 (CCPA 1965); In re Wolfe. 251 F.2d 854. 855, 116 USPQ 443, 444 (CCPA 1958))

providing a result of performing the operation to at least one of a plurality of processing units in the accelerator to perform the one or more workloads ([0067] the producer CBB writes tiles of data to buffers for the consumer CBB to read)

wherein the internal memory of the accelerator stores the data required for the operation, ([0021], [0042-0044] the buffers (element 228) are part of the memory)

wherein the performing of the operation comprises performing the operation through an extension offloaded to the internal memory of the accelerator from at least one of the plurality of processing units included in the accelerator, ([0021], [0042], [0044], [0072] the DMA is a CBB (extension) (in the internal memory unit 222) that is used to perform operations)

wherein the extension includes the first operator. ([0020-0021], [0042], [0044], [0072] the CBB (extension) performs the operations)

As to claim 12 Behar teaches:

processing units configured to perform one or more workloads assigned by a main processor; ([0107] the accelerator may be implemented by multiple processors)

an internal memory accessible by at least one of the processing units, (the examiner interprets the MMU and the memory (fig 2 elements 216 and 222) as the claimed internal memory. Making integral is not a patentably distinct feature per In re Larson, 340 F.2d 965,967, 144 USPQ 347, 349 (CCPA 1965); In re Wolfe. 251 F.2d 854. 855, 116 USPQ 443, 444 (CCPA 1958)) configured to perform an operation on data stored in the internal memory among operations involved with the workloads through an extension offloaded to the internal memory from at least one of the processing units ([0021], [0042], [0044], [0072] the DMA is a CBB (extension) (in the internal memory unit 222) that is used to perform operations)

wherein the operation is performed by a first operator disposed in the internal memory of the accelerator, ([0021], [0042-0044], [0072] the examiner interprets the MMU and the memory (fig 2 elements 216 and 222) as the claimed internal memory. The MMU is a CBB that is used to perform operations - it would be obvious that the data for the operation can be read from the memory – the buffers (element 228) are part of the memory)

wherein the internal memory of the accelerator stores the data required for the operation, ([0021], [0042-0044] the buffers (element 228) are part of the memory) wherein a result of performing the operation is provided to at least one of the processing units comprised in the accelerator to perform the one or more workloads, ([0021] and [0067] the producer CBB writes tiles of data to buffers for the consumer CBB to read)

wherein the extension includes the first operator ([0020-0021], [0042], [0044], [0072] the CBB (extension) performs the operations)

As to claim 18 Behar teaches:

an accelerator (Fig 8 element 800 – the examiner interprets the system 800 as the accelerator) comprising processing units configured to perform one or more workloads, ([0107] the accelerator may be implemented by multiple processors) and an internal memory having different access costs; (Fig 8 elements 813, 216, 222, includes a cache and other memories with different access costs. the examiner interprets the MMU and the memory (fig 8 elements 813, 216 and 222) as the claimed internal memory. Making integral is not a patentably distinct feature per In re Larson, 340 F.2d 965,967, 144 USPQ 347, 349 (CCPA 1965); In re Wolfe. 251 F.2d 854. 855, 116 USPQ 443, 444 (CCPA 1958)))

a main processor configured to assign the one or more workloads to the accelerator, (Fig 8 element 202 and [0017], [0044], [0106-0107])

wherein the internal memory performs an operation on data stored in the internal memory among operations involved with the workloads through an extension offloaded to the internal memory from at least one of the processing units, ([0021], [0042], [0044], [0072] the DMA is a CBB (extension) (in the internal memory unit 222) that is used to perform operations)

wherein the operation is performed by a first operator disposed in the internal memory of the accelerator ([0021], [0042-0044], [0072] the MMU is a CBB that is used to perform operations) 

wherein the internal memory of the accelerator stores the data required for the operation, ([0021], [0042-0044], [0072] the buffers (element 228) are part of the memory)

wherein a result of performing the operation is provided to at least one of the processing units comprised in the accelerator to perform the one or more workloads, ([0021] and [0067] the producer CBB writes tiles of data to buffers for the consumer CBB to read)

wherein the extension includes the first operator. ([0020-0021], [0042], [0044], [0072] the CBB (extension) performs the operations)

Claim 11 is the non-transitory computer-readable storage medium equivalent of claim 1 and is similarly rejected.

	As to claim 2 Behar teaches:

wherein the performing of the operation comprises: performing a reduction operation. ([0072], [0075] performs multiplication)

As to claims 3 and 13 (using claim 3 as exemplary) Behar teaches:

wherein the reduction operation is an operation where a quantity of data in a result of the operation is less than a quantity of data required for the operation. ([0072], [0075] performs multiplication which takes in two data chunks and produces one)

	As to claim 4 Behar teaches:

wherein the reduction operation is one of an inner product operation, a maximum (MAX) function, a minimum (MIN) function, an average (AVG) function, an addition, a multiplication, or an aggregation. ([0072], [0075] performs multiplication)

As to claims 6 and 15 (using claim 6 as exemplary) Behar teaches:

performing, in a second operator disposed in a DMA(direct memory access) module, an operation on data read from the internal memory of the accelerator by the DMA module among the operations, wherein the DMA module controls data input to or output from the internal memory of the accelerator. ([0021], [0042], [0044], [0072] the DMA is a CBB (in the internal memory unit 222) that is used to perform operations - it would be obvious that the data for the operation can be read from the memory (buffers per paragraph 21 which are part of the memory per paragraph 42)

As to claims 7 and 16 (using claim 7 as exemplary) Behar teaches:

wherein the providing of the result comprises: providing the result of performing the operation to the internal memory of the accelerator. ([0021], [0030], [0042], [0044], [0107] the memory is a CBB, producer CBB provides the result to a consumer CBB – the DSPs are CBBs)

As to claims 8 and 17 (using claim 8 as exemplary) Behar teaches:

wherein the internal memory of the accelerator comprises one or more of a level 0 memory accessible by one of a plurality of processing units configured to perform the workloads, a level 1 memory accessible by a portion of the plurality of the processing units, and a level 2 memory accessible by the plurality of the processing units, or a combination thereof. ([0067] the memory is coupled to the other CBBs through the data fabric - element 233)

As to claim 10 Behar teaches:

wherein the accelerator is comprised in a user terminal to which data to be recognized using a neural network based on a workload is input, or in a server configured to receive the data to be recognized from the user terminal ([0018], [0039], [0049], [0106])

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
In response to applicant’s arguments (on page 6-8) with regard to the independent claim(s) 1, 11-12  and 18 rejected under 35 U.S.C. 103 that the reference cannot teach the claimed internal memory as being a combination of the MMU and Memory because: 1) the MMU and memory are completely different devices and 2) paragraph 96 of the Behar reference, which the examiner used to support the combining in the response to after final arguments, “only contains idiomatic phrases that Behar’s invention is not to be construed as limited by the description set forth in the specification” and 3) there is no teaching or motivation to combine the MMU and memory in the Behar reference; applicant's arguments have fully been considered, but are not found to be persuasive.
The examiner respectfully disagrees. Responding in the order cited above – 
1) Even though the MMU and memory of Behar are represented as completely separate devices in the drawings doesn’t preclude combining them to represent one functional block of the instant application’s claimed invention. Nowhere in the MPEP is this set down as a requirement. Also, legal precedent states that making integral is not a patentably distinct feature (see: In re Larson, 340 F.2d 965,967, 144 USPQ 347, 349 (CCPA 1965); In re Wolfe. 251 F.2d 854. 855, 116 USPQ 443, 444 (CCPA 1958)). So, if the only distinction of the instant application over the Behar reference is that the claimed memory can’t be represented by the combined functionality of Behar’s MMU and memory (because they are two distinct blocks and not integrated), this would not be a patentable feature.
2) The “idiomatic” phrases of the Behar reference fairly suggest that combining any is foreseen as long a it is feasible and/or advantageous. The integrating of these two blocks would reduce capacitive loads in the interfacing circuits and therefore allow for higher speed operation which is a definite advantage.
3) There is no requirement that a reference provide a motivation to combine functional blocks. In spite of the examiner feels, as stated above, that there is a motivation as provided in paragraph 96 because it would provide for faster operation as an advantage. 
	Applicant’s arguments that the dependent claims are allowable because the independent claims from which they depend are allowable are moot since claim the independent claims stand rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T MODO whose telephone number is (571)270-7129.  The examiner can normally be reached on M-TH, 8AM-6PM, F 4 hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571)270-10230-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD MODO/
Examiner, Art Unit 2181

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181